Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (12/23/2021) in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Acknowledgements

3.1.       The Examiner undersigned thanks Applicant’s representative (Atty. J. Nguyen, Reg. No. 64,687) for the new list of amendments provided, detailed stated Remarks, and for the cooperation expediting the case.

3.2.	Upon new entry, claims (1 -6, 8 -12, 16 -17 and 19 -25) remain pending on this application, of which (1, 2, 3, 4) are the four (4) parallel running independent claims on record, being amended. Claims (21 -25) were newly added and claims (7, 13 -15 and 18) cancelled. 

3.3.	The previously presented rejection under the 35 USC 101 doctrine is withdrawn in view of the new amendments provided.

3.4.	The previously presented rejection under the 35 USC 103 doctrine is withdrawn in view of the new substantially amendments provided.

              Notice of Allowance

4.       In view of the incorporated amendments and persuasive arguments presented, the Examiner considers that the case has now been placed in conditions for allowance, and therefore a new Notice of Allowance on claims (1 -6, 8 -12, 16 -17 and 19 -25) appears below as following:

4.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

5.       The following is the Examiners statement of reasons for allowance:

5.1.    The four (4) parallel running Independent claims on record, are drawn to a codec ecosystem, employing a particular inter prediction refinement technique, including: 
refining motion vectors for a first row or column of internal sub-blocks, by using the refined motion vectors from a first number of the sub-blocks along the left or top edge of the block of video data; 
and refining motion vectors for a second row or column of internal sub-blocks, by using the refined motion vectors from a second number of the sub-blocks along the left or top edge of the block of video data;
… that combined with the rest of the disclosed codec (encoding/decoding) features techniques, having no analogous in the art, at the time the invention was filed. 



5.3.       For at least above arguments, the Examiner is believed that the presented claims to limitations, constructed in such manner, placing the case in condition for allowance.

5.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

                  Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

6.1.	Patent literature:
US 10,491,917 B2	Chen; et al.		H04N19/159; H04N19/44; H04N19/176; 
US 10,602,180 B2	Chen; et al.		H04N19/54; H04N19/52; H04N19/44; 
US 10,701,366 B2	Chen; et al.		H04N19/124; H04N19/44; H04N19/105; 
US 10,491,917 B2	Chen; et al.		H04N19/513; H04N19/44; H04N19/176;
US 10,638,152 B2	Chuang; et al.	H04N19/52; H04N19/176; H04N19/423; 
US 10,873,755 B2	Deng; et al.		H04N19/593; H04N19/176; H04N19/57; 

6.2.	Non-Patent literature:
_ Library-USPTO query; 2022.
_ NPL Google Search query; 2022.
_ Simplification and improvement on FRUC; 2017.
_ Enhanced Template Matching in FRUC Mode; Jan-2017.
_ Algorithm description of the Join Exploration Test Model 7; Jan-2017.

        CONCLUSIONS

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.